DETAILED ACTION
	In Reply filed 5/19/2022, Claims 1-20 are pending. Claims 1-7 and 15-20 are elected with traverse after the Requirement for Restriction/Election on 3/28/2022. Claims 8-14 are restricted and Claims 1-7 & 15-20 are considered in the current Office Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Requirement for Restriction/Election on 3/28/2022 in the reply filed on 5/19/2022 is acknowledged.  The traversal is on the ground(s) that “no serious search burden and/or examination burden required”.  This is not found persuasive because Claims 8-14 are drawn to an additive manufacturing process, whereas Claims 1-7&15-20 are drawn to an additive manufacturing system. When examining claims pertaining to an apparatus, there’s a different approach to interpret the claim limitations from claims pertaining to a method. Thus, the inventions require a different field of search and search strategies. 
The requirement is still deemed proper and is therefore made FINAL.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 3/15/2021 and 8/9/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 6, 7, 15-17, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Pub. No. 2019/0004079 (“Blom et al.”).
Regarding claim 1, Blom et al. teaches a manufacturing system ([0039], “additive manufacturing system 10”), comprising: 
One or more stations, each station configured to perform at least one step in a multi-step manufacturing process for a component (Fig. 1, [0041] & [0042], Blom teaches each system 10 have a build platform 12 to 3D print part 28 and a monitoring system 20 to detect electromagnetic radiation and transmits information to computing device); 
A monitoring platform configured to monitor progression of the component throughout the multi-step manufacturing process ([0077], “Sensors 310 receive data about the build of a part 28 and report that data to at least MC computer device 302 or DMLM computer device 306”); 
And a control module configured to dynamically adjust processing parameters of each step of the multi-step manufacturing process to achieve a desired final quality metric for the component ([0066], Computing device 24 uses the feedback control information to determine whether or not to change any current parameters to correct for potential issues; [0067], “a post-build inspection 214, where finished part 28 is analyzed for quality purposes”), the control module configured to perform operations, comprising: 
Receiving, from the monitoring platform, an input associated with the component at a step of the multi-step manufacturing process ([0077], Sensors 310 include a camera; [0095], Feedforward control computer device 702 receives sensor information from sensors 310 about one or more already completed builds of part 28); 
Determining, by the control module, that at least a first step of a plurality of steps has not experienced an irrecoverable failure and that at least a second step of the plurality of steps has experienced the irrecoverable failure ([0066], “computing device 24 uses the feedback control information to determine that the building 212 should be stopped due to issues discovered through analysis of the feedback control data” computing device identifies issues during current step of the manufacturing process); 
Based on the determining, generating, by the control module, a state encoding for the component based on the input ([0095], “Feedforward control computer device 702 receives sensor information from sensors 310 about one or more already completed builds of part 28.”); 
Determining, by the control module, based on the state encoding and the input of the component that a final quality metric is not within a range of acceptable values (Fig. 7, [0095], Blom teaches a feedforward control system where feedforward control computer device 702 compares the sensor information, the build parameters from build file 210, and the adjusted build parameters from system 10 to determine updated build parameters for that geometry. Feedforward control computer device 702 receives sensor information from sensors 310 about one or more already completed builds of part 28); 
And based on the determining, adjusting by the control module, control logic for at least a following station (Fig. 1, [0041] & [0042], Blom teaches each system 10 has multiple stations such as a build platform 12 to build 3D print part 28 and a monitoring system 20 to detect electromagnetic radiation and transmits information to computing device), wherein the adjusting comprising a corrective action to be performed by the following station and an instruction to cease processing of at least the second step ([0066], “Computing device 24 uses the feedback control information to determine whether or not to change any current parameters to correct for potential issues. As described above, computing device 24 transmits any changes to the parameters to controller 26. In some embodiments, computing device 24 uses the feedback control information to determine that the building 212 should be stopped due to issues discovered through analysis of the feedback control data.” [0058], “Computing device 24 generates control signals 60 that are fed back to controller 26 and used to adjust one or more build parameters in real-time to correct discrepancies in melt pool 22. For example, where computing device 24 detects discrepancies in melt pool 22, computing device 24 and/or controller 26 adjusts the power of laser device 14 during the build process to correct such discrepancies.”).
	Regarding claim 2, Blom et al. teaches the final quality metric cannot be measured until processing of the component is complete ([0095], Feedforward control computer device 702 receives sensor information from sensors 310 about one or more already completed builds of part 28).
	Regarding claim 3, Blom et al. teaches adjusting, by the control module, the control logic for at least the following station, comprises: 
Identifying the corrective action to be performed by the following station (Fig. 1, [0041] & [0042], Blom teaches each system 10 has multiple stations such as a build platform 12 to build 3D print part 28 and a monitoring system 20 to detect electromagnetic radiation and transmits information to computing device; [0066], “Computing device 24 uses the feedback control information to determine whether or not to change any current parameters to correct for potential issues. As described above, computing device 24 transmits any changes to the parameters to controller 26.”);
And projecting the final quality metric based on the corrective action and the state encoding ([0098], “The model typically receives build parameter inputs (laser power, speed of scanning device, CAD geometry) and predicts the response of the process (e.g., melt pool and sensor). In these embodiments, feedforward control computer device 602 may use the information in model to simulate a build 212 of part 28. Feedforward control computer device 602 is also able to further simulate the results from changes to the build parameters.”).
Regarding claim 6, Blom et al. teaches adjusting by the control module, the control logic for at least the following station, comprises: adjusting a further control logic for a further following station (Feedforward control computer device 702 transmits the updated build file 210 to any system 10 that does not have a machine specific build file 210, see [0136]).
Regarding claim 7, Blom et al. teaches each of the one or more processing stations correspond to a layer deposition in a 3D printing process (Blom teaches each system 10 have a build platform 12 to 3D print part 28, Fig. 1, [0042], which meets the claimed station).
Regarding claim 15, Blom et al. teaches a three-dimensional (3D) printing system ([0039], “additive manufacturing system 10”), comprising: 
A processing station configured to deposit a plurality of layers to form a component ([0042], Blom teaches each system 10 have a build platform 12 to 3D print part 28); 
A monitoring platform configured to monitor progression of the component throughout a deposition process ([0077], “Sensors 310 receive data about the build of a part 28 and report that data to at least MC computer device 302 or DMLM computer device 306”); 
And a control module configured to dynamically adjust processing parameters for each layer of the plurality of layers to achieve a desired final quality metric for the component ([0066], Computing device 24 uses the feedback control information to determine whether or not to change any current parameters to correct for potential issues; [0067], “a post-build inspection 214, where finished part 28 is analyzed for quality purposes”), the control module configured to perform operations, comprising: 
Receiving, from the monitoring platform, an image of the component after a layer has been deposited ([0077], Sensors 310 include a camera; [0095], Feedforward control computer device 702 receives sensor information from sensors 310 about one or more already completed builds of part 28); 
Determining, by the control module, that at least a first step of a plurality of steps has not experienced an irrecoverable failure and that at least a second step of the plurality of steps has experienced the irrecoverable failure ([0066], “computing device 24 uses the feedback control information to determine that the building 212 should be stopped due to issues discovered through analysis of the feedback control data” computing device identifies issues during current step of the manufacturing process); 
Generating, by the control module, a state encoding for the component based on the image of the component ([0095], “Feedforward control computer device 702 receives sensor information from sensors 310 about one or more already completed builds of part 28.”); 
Determining, by the control module, based on the state encoding and the image of the component that a final quality metric is not within a range of acceptable values (Fig. 7, [0095], Blom teaches a feedforward control system where feedforward control computer device 702 compares the sensor information, the build parameters from build file 210, and the adjusted build parameters from system 10 to determine updated build parameters for that geometry. Feedforward control computer device 702 receives sensor information from sensors 310 about one or more already completed builds of part 28); 
And based on the determining, adjusting, by the control module, control logic for depositing at least a following layer of the plurality of layers, wherein the adjusting comprising a corrective action to be performed during deposition of the following layer and an instruction to cease processing of at least the second step ([0066], “Computing device 24 uses the feedback control information to determine whether or not to change any current parameters to correct for potential issues. As described above, computing device 24 transmits any changes to the parameters to controller 26. In some embodiments, computing device 24 uses the feedback control information to determine that the building 212 should be stopped due to issues discovered through analysis of the feedback control data.” [0058], “Computing device 24 generates control signals 60 that are fed back to controller 26 and used to adjust one or more build parameters in real-time to correct discrepancies in melt pool 22. For example, where computing device 24 detects discrepancies in melt pool 22, computing device 24 and/or controller 26 adjusts the power of laser device 14 during the build process to correct such discrepancies.”).
	Regarding claim 16, Blom et al. teaches the final quality metric cannot be measured until processing of the component is complete ([0095], Feedforward control computer device 702 receives sensor information from sensors 310 about one or more already completed builds of part 28).
Regarding claim 17, Blom et al. teaches adjusting, by the control module, the control logic for depositing at least the following layer, comprises: 
Identifying the corrective action to be performed during deposition of the following layer ([0066], “Computing device 24 uses the feedback control information to determine whether or not to change any current parameters to correct for potential issues. As described above, computing device 24 transmits any changes to the parameters to controller 26.”); 
And projecting the final quality metric based on the corrective action and the state encoding ([0098], “The model typically receives build parameter inputs (laser power, speed of scanning device, CAD geometry) and predicts the response of the process (e.g., melt pool and sensor). In these embodiments, feedforward control computer device 602 may use the information in model to simulate a build 212 of part 28. Feedforward control computer device 602 is also able to further simulate the results from changes to the build parameters.”).
Regarding claim 20, Blom et al. teaches adjusting the control logic for depositing at least the following layer, comprises: adjusting a further control logic for a further following layer (Feedforward control computer device 702 transmits the updated build file 210 to any system 10 that does not have a machine specific build file 210, see [0136]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4, 5, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. No. 2019/0004079 (“Blom et al.”), in view of US Pub. No. 2019/0105801 (“Martinez et al.”).
Regarding claim 4, Blom et al. teaches identify when the irrecoverable failure is present ([0066]) and use a convolutional neural network to identify patterns in existing data ([0145]), but it is not clear if this applies to identifying irrecoverable failure in the image input received from monitoring system.
Martinez et al. teaches a system for monitoring a cementitious mixture for three-dimensional printing ([0001]), comprising a controller for training a convolutional neural network to identify when the irrecoverable failure is present (Martinez et al. teaches a 3D printing controller where image/video inputs are used in the predictive model, then the system is likely to use a deep neural network, such as the convolutional network, to deal with the high-dimensionality of the images/videos, see [0029]).
Blom et al. and Martinez et al. are both considered to be analogous to the claimed invention because they are in the same field of monitoring system for an additive manufacturing device. It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to apply the convolutional neural network of Martinez to the 3D printing controller and camera of Blom because a convolutional neural network improves the modeling of high-dimensional images (Martinez et al., [0029]).
Regarding claim 5, Blom et al. teaches the input comprises an image ([0077], Sensors 310 include a camera; [0095], Feedforward control computer device 702 receives sensor information from sensors 310 about one or more already completed builds of part 28), but fails to explicitly teach the control module determines that the irrecoverable failure is present using the convolutional neural network.
Martinez et al. meets the claimed wherein the input comprises an image and wherein the computing system determines that the irrecoverable failure is present using a convolutional neural network. (Martinez et al. teaches a 3D printing controller where image/video inputs are used in the predictive model, then the system is likely to use a deep neural network, such as the convolutional network, to deal with the high-dimensionality of the images/videos, see [0029]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to apply the convolutional neural network of Martinez to the 3D printing controller and camera of Blom because a convolutional neural network improves the modeling of high-dimensional images (Martinez et al., [0029]).
Regarding claim 18, Blom et al. teaches identify when the irrecoverable failure is present ([0066]) and use a convolutional neural network to identify patterns in existing data ([0145]), but it is not clear if this applies to identifying irrecoverable failure in the image input received from monitoring system.
Martinez et al. teaches a controller for training a convolutional neural network to identify when the irrecoverable failure is present (Martinez et al. teaches a 3D printing controller where image/video inputs are used in the predictive model, then the system is likely to use a deep neural network, such as the convolutional network, to deal with the high-dimensionality of the images/videos, see [0029]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to apply the convolutional neural network of Martinez et al. to the 3D printing controller and camera of Blom et al. because a convolutional neural network improves the modeling of high-dimensional images (Martinez et al., [0029]).
Regarding claim 19, Blom et al. teaches identify when the irrecoverable failure is present ([0066]) and use a convolutional neural network to identify patterns in existing data ([0145]), but it is not clear if this applies to identifying irrecoverable failure in the image input received from monitoring system.
Martinez et al. teaches a controller for using a convolutional neural network to identify when the irrecoverable failure is present (Martinez et al. teaches a 3D printing controller where image/video inputs are used in the predictive model, then the system is likely to use a deep neural network, such as the convolutional network, to deal with the high-dimensionality of the images/videos, see [0029]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to apply the convolutional neural network of Martinez et al. to the 3D printing controller and camera of Blom et al. because a convolutional neural network improves the modeling of high-dimensional images (Martinez et al., [0029]).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 6, 7, 15-17, and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 6, 7, 15-17, and 20 of U.S. Patent No. 11,117,328 (herein referred as “Hough et al.”), in view of US Pub. No. 2019/0004079 (“Blom et al.”). Although the claims at issue are not identical, they are not patentably distinct from each other.
Regarding claims 1 and 15 of the instant application and claims 1 and 15 of Hough et al., both Claim 1 claims an additive manufacturing system and Claim 15 claims a three-dimensional (3D) printing system, both systems comprising: a processing station configured to deposit a plurality of layers to form a product; a monitoring platform configured to monitor progression of the product throughout a deposition process; and a computing system configured to adjust processing parameters for each layer of the plurality of layers to achieve a desired final quality metric for the product, the computing system configured to perform operations, comprising: receiving, by the computing system from the monitoring platform, an image of the product after a layer has been deposited; 4 of 6EAST\184296956.1Application Serial No. 17/015,674Docket No.: 427419-000185generating, by a state autoencoder of the computing system, a state encoding for the product based on the image of the product; determining, by a deep learning model of the computing system, based on the state encoding and the image of the product that a final quality metric for the product is not within a range of acceptable values; and based on the determining, adjusting, by the computing system, a control logic for depositing at least a following layer of the plurality of layers, wherein the adjusting comprises generating, by the deep learning model, a corrective action to be performed during deposition of the following layer.
Hough et al., however, fails to claim determining, by the control module, that at least a first step of a plurality of steps has not experienced an irrecoverable failure and that at least a second step of the plurality of steps has experienced the irrecoverable failure. 
Blom et al. teaches determining, by the control module, that at least a first step of a plurality of steps has not experienced an irrecoverable failure and that at least a second step of the plurality of steps has experienced the irrecoverable failure ([0066]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to apply determining an irrecoverable failure of Blom et al. to the claimed 3D printing computing system of Hough et al. in order to correct for potential issue or determine if the cost of inspection should be bypassed and part discarded (Blom et al., [0066]).
The elements of claims 2, 3, 6, 7, 16, 17 and 20 of the instant application are recited in claims 2, 3, 6, 7 of US Patent 11, 1117,328 (“Hough et al.”). Although the claims at issue are not identical, the limitations are essentially recited.
Regarding claim 2 and 16 of the instant application, Hough et al. in Claim 2 claims the final quality metric cannot be measured until processing of the product is complete.
Regarding claim 3 and 17 of the instant application, Hough et al. in Claim 3 claims adjusting, by the computing system, the control logic for at least the following station, comprises: identifying the corrective action to be performed by the following station; and projecting the final quality metric based on the corrective action and the state encoding.
Regarding claim 6 of the instant application, Hough et al. in Claim 6 claims adjusting by the computing system, the control logic for at least the following station, comprises: adjusting a further control logic for a further following station.
Regarding claim 7 of the instant application, Hough et al. in Claim 7 claims each of the one or more processing stations correspond to a layer deposition in a 3D printing process.
Regarding claim 20 of the instant application, Hough et al. in Claim 6 claims adjusting by the computing system, the control logic for at least the following station, comprises: adjusting a further control logic for a further following station, and Claim 7 claims each of the one or more processing stations correspond to a layer deposition in a 3D printing process.
Claims 4 and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 4 and 18 of U.S. Patent No. 11,117,328, in view of US Pub. No. 2019/0004079 (“Blom et al.”), as applied to claims 1 and 15 above, further in view of US Pub. No. 2019/0105801 (“Martinez et al.”). Although the claims at issue are not identical, they are not patentably distinct from each other.
Regarding claims 4 and 18 of the instant application, Hough et al. in Claim 4 claims determining, by the computing system, whether an irrecoverable failure is present based on the input. 
Hough et al. fails to claim training a convolutional neural network. However, Martinez et al. teaches a controller for training a convolutional neural network to identify when the irrecoverable failure is present (Martinez et al. teaches a 3D printing controller where image/video inputs are used in the predictive model, then the system is likely to use a deep neural network, such as the convolutional network, to deal with the high-dimensionality of the images/videos, see [0029]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to apply the convolutional neural network of Martinez et al. to the claimed 3D printing computing system of the reference patent because a convolutional neural network improves the modeling of high-dimensional images (Martinez et al., [0029]).

Claims 5 and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 5 and 19 of U.S. Patent No. 11,117,328 (“Hough et al.”) in view of US Pub. No. 2019/0004079 (“Blom et al.”), as applied to claims 1 and 15, further in view of US Pub. No. 2019/0105801 (“Martinez et al.”).
Regarding claims 5 and 19 of the instant application, Hough et al. in Claim 5 claims the input comprises an image and the computing system determines that the irrecoverable failure is present using a convolutional neural network.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY YU HUANG whose telephone number is (571)272-2643. The examiner can normally be reached 9:00AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Susan Leong can be reached on (571) 270-1487. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TIFFANY YU. HUANG
Examiner
Art Unit 1754



/SUSAN D LEONG/Supervisory Patent Examiner, Art Unit 1754